DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendments
	Receipt is acknowledged of an amendment, filed 4/16/2019, in which claims 24-46, 48-56 and 58-60 were cancelled.  Receipt is also acknowledged of an amendment, filed 7/13/2021, in which the status identifiers of the claims were updated.  Claims 1-23, 47, 57 and 61-67 are pending in the instant application.
It is noted that the amendment to the specification filed on 4/10/2020 does not comply with the requirements of 37 CFR 1.121(b) and has NOT been entered.  The amendment does not comply with 37 CFR 1.121(b) because no markings were included to show all changes relative to the previous version.  The amendment should be resubmitted as follows:
Please enter the following amendment to the second paragraph and section heading on page 1 of the specification:
STATEMENT OF GOVERNMENT INTERESTS
This invention was made with government support under [[P50]] HG005550 awarded by [[US]] the National Institutes of Health

Election/Restrictions
Applicant’s election without traverse of Group I and the species of human cell in the reply filed on 7/13/2021 is acknowledged.

Claims 47 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2021.
Claims 23 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (targeting in vitro), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2021.
Claims 1-22, 61-63 and 65-67 are under consideration as they read on the elected species of human cell.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 11/7/2018, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	At the second full paragraph of page 9, the specification indicates that there is at least one drawing executed in color.  However, no petition under 37 CFR 1.84(a)(2) was filed.  Color drawings will not be accepted until a petition filed under 37 CFR 1.84(a)(2) is granted.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  See Figures 3, 6 and 9, which each contain nucleic acid sequences not identified by sequence identifiers.
Specific deficiency #2 - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See page 21, last full paragraph; the paragraph bridging pages 29-30; page 40, 1st and 2nd lines; and page 43, middle of page.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities:
The second full paragraph of page 6 states that the application contains at least one drawing executed in color.  However, a petition filed under 37 CFR 1.84(a)(2) has not been granted.  See the information provided in the Drawings section above.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 depends from claim 1, which states “the Cas9 protein binds or cleaves the first foreign nucleic acid sequence in a site specific manner.”  Claim 5 requires cleavage and repair.  Thus, the phrase “the first foreign nucleic acid sequence that is cleaved in a site specific manner is repaired” should be amended to recite “the first foreign nucleic acid sequence is cleaved in a site specific manner and repaired” to positively recite both cleavage and repair.  
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claim recites the abbreviation CRISPR.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

14 is objected to because of the following informalities:
1.  The phrase “the rate” in line 1 should be replaced with the phrase “a rate.”  This is the first mention of “rate” in the claims.
2.  The phrase “the transcription start site” in lines 3-4 should be replaced with the phrase “a transcription start site.”  This is the first mention of “transcription start site” in the claims.  
Appropriate correction is required.

Claim 47 is objected to because of the following informalities:  the claim recites the abbreviation CRISPR.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

Claim 61 is objected to because of the following informalities:  
1.  The claim recites the abbreviation CRISPR.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.
2.  The phrase “the rate” in line 10 should be replaced with the phrase “a rate.”  This is the first mention of “rate” in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14, 15, 62, 66 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the scaffold of the guide RNA" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 14 nor claim 1 refer to a scaffold.
Claim 1 sets forth “a guide RNA sequence including a spacer sequence and a protospacer adjacent motif (PAM) adjacent to the spacer sequence.”  The specification discloses that a guide RNA may be two components (i.e., separate crRNA and tracrRNA that hybridize together) or a unimolecular species (i.e., a crRNA-tracrRNA fusion or sgRNA).  See page 21, 1st full paragraph.  The portion of the guide RNA that comprises the spacer sequence is referred to as the crRNA (e.g., page 21, 1st full paragraph).  The claims do not set forth tracr mate and tracrRNA components of the guide RNA.  Figure 2 shows that the scaffold is separate and in addition to the protospacer and PAM as presently claimed.  Thus, “the scaffold” is not inherently present in the claimed guide RNA sequence, and the term “the scaffold” lacks proper antecedent basis.
It would be remedial to amend the independent claim to require the guide RNA sequence to include a scaffold in addition to the spacer and PAM.
Claim 15 depends from claim 14 and is rejected for the same reason applied to claim 14.
Claim 62 recites the limitation "the scaffold of the guide RNA" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 62 nor claim 61 refer to a scaffold.
st full paragraph.  The portion of the guide RNA that comprises the spacer sequence is referred to as the crRNA (e.g., page 21, 1st full paragraph).  The claims do not set forth tracr mate and tracrRNA components of the guide RNA.  Figure 2 shows that the scaffold is separate and in addition to the protospacer as presently claimed.  Thus, “the scaffold” is not inherently present in the claimed guide RNA sequence, and the term “the scaffold” lacks proper antecedent basis.
It would be remedial to amend the independent claim to require the guide RNA sequence to include a scaffold.
Claim 66 recites the limitation "the scaffold of the guide RNA" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 66, claim 65, nor claim 61 refer to a scaffold.
Claim 61 sets forth “a guide RNA sequence including a spacer sequence complementary to a protospacer sequence in the nucleic acid sequence.”  The specification discloses that a guide RNA may be two components (i.e., separate crRNA and tracrRNA that hybridize together) or a unimolecular species (i.e., a crRNA-tracrRNA fusion or sgRNA).  See page 21, 1st full paragraph.  The portion of the guide RNA that comprises the spacer sequence is referred to as the crRNA (e.g., page 21, 1st full paragraph).  The claims do not set forth tracr mate and tracrRNA components of the guide RNA.  Figure 2 shows that the scaffold is separate and in addition to the protospacer as presently claimed.  Thus, “the scaffold” is not inherently present in the claimed guide RNA sequence, and the term “the scaffold” lacks proper antecedent basis.

Claim 67 depends from claim 66 and is rejected for the same reason applied to claim 66.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from claim 1 and recites, “wherein the Cas9 is a Type II CRIPR system Cas9 or Cpf1.”  Claim 1 is drawn to a Cas9 protein.  Thus, the first alternative, “Type II CRISPR system Cas9” does not add a further limitation to claim 1.  Type II CRISPR system Cas9 is the same as Cas9.  All Cas9 proteins are Type II CRISPR system proteins (Makarova et al. An updated evolutionary classification of CRISPR-Cas systems. Nature Reviews. Microbiology. Vol. 13, No. 11, pages 722-736, September 28, 2015; e.g., Fig. 1).  The second alternative of “Cpf1” does not further limit the Cas9 protein of the independent claim.  Cpf1 is a Type V CRISPR system protein and not a subtype of Cas9 (Makarova et al. 2015; e.g., page 729, right column, 3rd and 4th full paragraphs; Fig. 1).  Accordingly, the second alternative does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the 

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends from claim 1 and recites, “wherein the first and/or the second foreign nucleic acid sequence are exogenous to the cell.”  The specification states that “An exogenous target sequence is one that is nonnaturally occurring within the cell and which may be provided as a plasmid introduced to the cell or transiently transfected DNA element.”  See the sentence bridging pages 4-5.  Thus, the term “exogenous” is reasonably interpreted as being the same scope as “foreign.”  Claim 1 states, “a first foreign nucleic acid,” and “a second foreign nucleic acid.”  Thus, claim 1 requires both the first and second nucleic acid molecules to be foreign/exogenous, and claim 19 does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites, “wherein the Cas9 protein is introduced.”  Claim 22 depends from claim 1, nd full paragraph.  Thus, claim 22 does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Nature of the invention: The claims are drawn to a method of targeting a nucleic acid encoding a guide RNA in a cell.  The method comprises the steps of “introducing into the cell a first foreign nucleic acid encoding a guide RNA sequence including a spacer sequence and a protospacer adjacent motif (PAM) adjacent to the spacer sequence, wherein the spacer sequence is complementary to a protospacer sequence in the first foreign nucleic acid and to a protospacer sequence in a target nucleic acid sequence of the genomic DNA, introducing into the cell a second foreign nucleic acid encoding a Cas9 protein, wherein the guide RNA sequence and the Cas9 protein are expressed, and wherein the guide RNA sequence and the Cas9 protein co-localize to the first foreign nucleic acid and the Cas9 protein binds or cleaves the first foreign nucleic acid sequence in a site specific manner,” “wherein the first foreign nucleic acid sequence that is cleaved in a site specific manner is repaired by non-homologous end joining repair mechanism to form a repaired subsequent foreign nucleic acid sequence encoding a subsequent guide RNA having a subsequent spacer sequence complementary to a subsequent target nucleic acid sequence of the genomic DNA.”  Claim 7 depends from claim 5 and recites, “wherein the subsequent guide RNA and the Cas9 protein co-localize to the subsequent target nucleic acid sequence and the Cas9 protein cleaves the subsequent target nucleic acid sequence in a site specific manner.”  Claim 8 depends from claim 5 and recites, “wherein the process of cleaving 
	Breadth of the claims: The claims specifically require the non-homologous end joining repair mechanism to produce a subsequent guide RNA having a subsequent spacer sequence complementary to a subsequent target nucleic acid sequence of the genomic DNA.
	Guidance of the specification and existence of working examples: The specification generally envisions a first foreign nucleic acid sequence that is cleaved in a site
specific manner and repaired by non-homologous end joining repair (NHEJ) mechanism to form a repaired subsequent foreign nucleic acid sequence encoding a subsequent guide RNA having
a subsequent spacer sequence complementary to a subsequent target nucleic acid sequence of
the genomic DNA (e.g., paragraph bridging pages 12-13).  The specification envisions cleaving the subsequent target nucleic acid sequence with a Cas9 protein guided by the subsequent guide RNA (e.g., paragraph bridging pages 12-13).  No specific guidance is provided by the disclosure.  
	Predictability and state of the art: Meissner et al (Chapter 13: Genome editing for human gene therapy. In Methods in Enzymology, Vol. 546, pages 273-295, 2014) teach that non-homologous end joining (NHEJ) results in unpredictable indels (e.g., paragraph bridging pages 276-277).  Similarly, Paquet et al (Efficient introduction of specific homozygous and heterozygous mutations using CRISPR/Cas9. Nature, Vol. 533, pages 125-129, May 2016, including pages 1/3-3/3 of Methods, and pages 1/10-10/10 of Extended Data) teaches that NHEJ results in nonspecific insertions, deletions or other mutations (e.g., page 125, left column, 1st paragraph).  Hsu et al (Development and applications of CRISPR-Cas9 for genome engineering. Cell, Vol. 157, pages 1262-1278, June 2014) teach that NHEJ-mediated repair is thought to introduce indels of random length (e.g., page 1272, left column, 2nd full paragraph).  Accordingly, one would have recognized the random, unpredictable nature of indel formation at double-strand breaks repaired by NHEJ and would have recognized that an indel mutation in a guide RNA would not necessarily result in the same mutation at the target nucleic acid sequence of the genomic DNA, such that the process would provide continued recognition of a subsequent target.  Furthermore, one would have recognized the unpredictable nature of the subsequent guide RNA being able to find a different target site in the genomic DNA after the random, unpredictable mutagenesis of the guide RNA.
	Amount of experimentation necessary: One would be required to conduct a large amount of experimentation to carry out the claimed method.  Given the teachings that the use of NHEJ to produce mutations is unpredictable and random, one would have needed a large amount of 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 5-8 are not considered to be enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 61-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al (Cell, Vol. 159, pages 647-661, October 23, 2014, including pages S1-S13 of Supplemental Information; see the entire reference).
Claim 61 is drawn to a “method of targeting a nucleic acid sequence using a CRISPR system comprising providing a first foreign nucleic acid encoding a guide RNA sequence 
Regarding claims 61-63, Gilbert et al teach a method of targeting a nucleic acid sequence in a cell using a CRISPR system, comprising (i) providing a lentiviral U6 based expression vector encoding sgRNA comprising a constant region and protospacer, (ii) providing a vector encoding a Cas9 protein, and (iii) lentivirally transducing human cells with the constructs to express the sgRNA and Cas9 protein (e.g., page 648, right column, 2nd and 3rd full paragraphs; Extended Experimental Procedures, page S1).  Gilbert et al teach that the expressed sgRNA and Cas9 co-localize to the target nucleic acid sequence, where the Cas9 protein binds in a site nd full paragraph; page 648, right column, 2nd and 3rd full paragraphs).  Gilbert et al teach that sgRNAs with protospacer lengths of 18-21 base pairs were significantly more active than sgRNAs containing longer protospacers (e.g., page 648, right column 3rd full paragraph; Figure S2B).

Claims 61-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al (US Patent Application Publication No. 2019/0022192 A1; see the entire reference).
Claim 61 is drawn to a “method of targeting a nucleic acid sequence using a CRISPR system comprising providing a first foreign nucleic acid encoding a guide RNA sequence including a spacer sequence complementary to a protospacer sequence in the nucleic acid sequence, providing a second foreign nucleic acid encoding a Cas9 protein, wherein the guide RNA sequence and the Cas9 protein are expressed, wherein the guide RNA sequence and the Cas9 protein co-localize to the nucleic acid sequence and the Cas9 protein binds or cleaves the nucleic acid sequence in a site specific manner, and wherein the rate at which the guide RNA regulates the binding or cleavage of the nucleic acid sequence can be controlled.”  The phrase “wherein the rate at which the guide RNA regulates the binding or cleavage of the nucleic acid sequence can be controlled” indicates that one must be able to control the rate using any type of mechanism; however, no active step of modifying the rate is claimed.  Claim 62 depends from claim 61 and recites, “wherein the rate at which the guide RNA regulates the binding or cleavage of the nucleic acid sequence can be controlled by adding additional nucleotide sequence between the transcription start site and the scaffold of the guide RNA.”  This phrase indicates that one must be able to control the rate by adding additional nucleotide sequence between the transcription start site and the scaffold of the guide RNA.  However, no active step of adding 
Regarding claims 61-63, Ruan et al teach a method of gene editing of deep intronic mutations in a human cell using a self-limiting CRISPR-Cas system, comprising (i) providing an expression vector encoding a pair of sgRNAs, (ii) providing an expression vector encoding a Cas9 protein, and (iii) expressing the sgRNAs and Cas9 protein in human cells with an LCA10 intronic mutation (e.g., paragraphs [0123] and [0130]-[0134]; Example 3; Fig. 6).  Ruan et al teach that the sgRNA forms a complex with the Cas9 protein to bind and cleave the genomic sequence containing the LCA10 intronic mutation to remove the mutation to alter expression of the mutant sequence, and to bind and cleave the sequence encoding the Cas9 protein (e.g., Example 3; Fig. 6).  Ruan et al teach the terms sgRNA or single guide RNA refer to the polynucleotide sequence comprising the guide sequence, the tracr sequence, and the tracr mate sequence, where the term guide sequence is also referred to as a spacer or protospacer (e.g., paragraph [0131]).

Claims 61-63 and 65-67 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McManus (WO 2016/040594 A1, cited in a prior action; see the entire reference).
Claim 61 is drawn to a “method of targeting a nucleic acid sequence using a CRISPR system comprising providing a first foreign nucleic acid encoding a guide RNA sequence including a spacer sequence complementary to a protospacer sequence in the nucleic acid sequence, providing a second foreign nucleic acid encoding a Cas9 protein, wherein the guide RNA sequence and the Cas9 protein are expressed, wherein the guide RNA sequence and the 
Regarding claims 61-63, McManus teaches a method comprising (i) providing a plasmid encoding a self-editing guide RNA driven by a U6 promoter, (ii) providing a plasmid encoding Cas9, and (iii) expressing both the self-editing guide RNA and Cas9 protein in a human cell (e.g., paragraphs [0013]-[0014] and [0026]-[0028]; Figs. 1-2 and 14-16).  McManus teaches that cells expressing both plasmids will result in a charged Cas9 guide RNA complex, where the 5’ end of the guide RNA pairs with the target DNA sequence and triggers cas9 to introduce a double stranded break 3 nucleotides upstream of the PAM sequence (e.g., paragraph [0014]; Fig. 2).
Claim 65 depends from claim 61 and requires the nucleic acid sequence to encode a self-targeting guide RNA including a spacer sequence and a protospacer adjacent motif (PAM) 
Regarding claims 65-67, McManus teaches the method where the self-editing guide RNA includes a spacer sequence and a PAM adjacent to the spacer sequence, where the spacer sequence is complementary to the protospacer sequence in the nucleic acid (e.g., paragraph [0013]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4, 9-21 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (US Patent Application Publication No. 2019/0022192 A1; see the entire reference) in view of McManus (WO 2016/040594 A1, cited in a prior action; see the entire reference).
Regarding claim 1-4, 9, 12, 13, 19, 20 and 65-67, Ruan et al teach a method of gene editing of deep intronic mutations in a human cell using a self-limiting CRISPR-Cas system, comprising (i) providing an expression vector encoding a pair of sgRNAs, (ii) providing an expression vector encoding a Cas9 protein, and (iii) expressing the sgRNAs and Cas9 protein in human cells with an LCA10 intronic mutation (e.g., paragraphs [0123] and [0130]-[0134]; Example 3; Fig. 6).  Ruan et al teach that the sgRNA forms a complex with the Cas9 protein to bind and cleave the genomic sequence containing the LCA10 intronic mutation to remove the mutation to alter expression of the mutant sequence, and to bind and cleave the sequence encoding the Cas9 protein (e.g., Example 3; Fig. 6).  Ruan et al teach the terms sgRNA or single guide RNA refer to the polynucleotide sequence comprising the guide sequence, the tracr sequence, and the tracr mate sequence, where the term guide sequence is also referred to as a spacer or protospacer (e.g., paragraph [0131]).
Regarding claim 10, Ruan et al teach the method where the Cas9 protein is an enzymatically active Cas9 protein  (e.g., Example 3).

Claim 14 depends from claim 1 and states, “wherein the rate at which the guide RNA regulates the binding or cleavage of the first foreign nucleic acid sequence and/or the target nucleic acid sequence can be controlled by adding additional nucleotide sequence between the transcription start site and the scaffold of the guide RNA.”  Claim 15 depends from claim 14 and states, “wherein increasing the length of the additional nucleotide sequence between the transcription start site and the scaffold of the guide RNA reduces the rate at which the guide RNA regulates the binding or cleavage of the first foreign nucleic acid sequence and/or the target nucleic acid sequence.”  No further active steps are added to the method.  The guide RNA sequence of Ruan et al is capable of being controlled by adding additional nucleotide sequence between the transcription start site and the scaffold.
Claim 16 recites, “wherein the method can be used for cellular and molecular barcoding.”  Claim 17 recites, “wherein the method can be used to measure and record various cellular events that are coupled to production of the Cas9 protein or the guide RNA.”  Claim 18 depends from claim 17 and recites, “wherein the cellular events include cell divisions, lineage tracing and cellular signaling.”  Each of claims 16-18 recites an intended use of the method (i.e., “the method can be used to”).  The body of the claim describes a complete invention and the intended use does not provide any distinct definition of any of the claimed method’s limitations.  The method 
Regarding claim 21, Ruan et al teach the method where the promoter operably linked to the sequence encoding the Cas protein is an inducible promoter (e.g., paragraph [0221]-[0222]).
Ruan et al teach that the Cas9 protein sequence is cleaved to provide self-limiting expression of the CRISPR-Cas system (e.g., paragraph [0176]; Example 3).  Ruan et al teach that the CRISPR-Cas system may include one or more guide RNAs that hybridize to target sequence(s) within the system itself, such that the cleavage affects the expression level of system components, such as a Cas protein or other components of the complex itself (e.g., paragraph [0176]-[0177]).  
Ruan et al do not teach the method where the nucleic acid encoding the sgRNA includes a protospacer adjacent motif (PAM) adjacent to the spacer.  Ruan et al do not teach the method where the nucleic acid encoding the guide RNA sequence (first foreign nucleic acid) is integrated into the cell’s genomic DNA.
McManus teaches that pairing of 5’-gRNA sequence with cognate DNA triggers Cas9 to induce double-stranded cleavage of the DNA, where cleave occurs proximal to a PAM motif (e.g., paragraph [0013]).  McManus teaches that converting the gRNA stem base to two G:C pairs results in a self-targeting/self-editing gRNA, which will destroy itself (e.g., paragraph [0013]; Fig. 1).  McManus teaches the stable introduction of a lentiviral construct expressing the self-editing guide RNA into the genomic DNA of human embryonic kidney (HEK) 293 cells (e.g., paragraphs [0026], [0027]).  McManus teaches the subsequent introduction of a lentiviral construct expressing Cas9 into the cells, such that the self-editing guide RNA and Cas9 protein are expressed in the cells, and the nucleic acid encoding the self-editing guide RNA is cleaved 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of editing of Ruan et al to include the PAM sequence adjacent to the spacer sequence of the guide RNA in the specific configuration taught by McManus.  Ruan et al teach it is within the ordinary skill in the art to use a self-limiting CRISPR-Cas system where one or more guide RNAs that hybridize to target sequence(s) within the system itself, such that the cleavage affects the expression level of system components, such as a Cas protein or other components of the complex itself (e.g., paragraph [0176]-[0177]), and McManus teaches specifically how to modify a guide RNA sequence such that it is cleaved and cleavage results in destruction of the guide RNA (e.g., paragraph [0013]; Fig. 1).  One would have included the PAM sequence in the sgRNA sequence of Ruan et al in order to provide destruction of the guide RNA(s) capable of targeting the gene, thereby providing self-limiting expression of the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of editing of Ruan et al to include the stable expression of the guide RNA from integration into the cell’s genomic DNA in order to provide for a predictable source of sgRNA for the method.
One would have been motivated to include the self-inactivating/self-editing guide RNA in order to receive the expected benefit of creating an additional level of self-limitation to the system as suggested by Ruan et al, using the specific guide RNA structure known to have the function of self-limitation as taught by McManus.  Furthermore, one would have been motivated to integrate the nucleic acid encoding the sgRNA into the cells’ genomic DNA in order to .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (US Patent Application Publication No. 2019/0022192 A1; see the entire reference) in view of McManus (WO 2016/040594 A1, cited in a prior action; see the entire reference) as applied to claims 1-4, 9-21 and 65-67 above, and further in view of Zuris et al (Nature Biotechnology, Vol. 33, No. 1, pages 73-80, 2015, published online October 30, 2014; see the entire reference).
The combined teachings of Ruan et al and McManus are described above and applied as before.
Ruan et al and McManus do not teach the method where the Cas9 protein is introduced instead of the nucleic acid encoding Cas9.
Zuris et al teach that it is within the skill of the art to deliver Cas9 protein to into human cells (e.g., paragraph bridging pages 76-77; Figs. 1 and 4).  Zuris et al teach that protein delivery of Cas9 provides a transient window of activity (e.g., page 79, paragraph bridging columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ruan et al and McManus to include replace the delivery self-inactivating nucleic acid encoding Cas9 to the human cell as  taught by Ruan et al with the transient protein delivery of Cas9 to the human cell as taught by Zuris et al, because Ruan et al teach it is within the ordinary skill in the art to use transient expression of Cas9, and Zuris et al teach that protein delivery allows for the transient presence of Cas9.  One would have made such a modification in order to provide for a transient window of Cas9 present in the cell.  


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. WO 2016/183438 A1. Self-targeting genome editing system.  Lu et al teach engineered nucleic acids comprising a promoter operably linked to a nucleotide sequence encoding a guide ribonucleic acid (gRNA( that comprises a specificity determining sequence (SDS) and a protospacer adjacent motif (PAM) (e.g., Abstract).  Lu et al teach that the gRNA is transcribed from either a plasmid or a genomic locus from within a cell, the gRNA transcript forms a complex with Cas9, and then the gRNA/Cas9 complex is recruited to a target sequence as a result of the base-pairing between the crRNA sequence of the gRNA and its complementary target sequence in genomic DNA (e.g., page 1, lines 13-22).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699